DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of the damper device of Figures 1-5 (Species I) in the reply filed on June 27, 2022 is acknowledged. Applicant’s arguments are found persuasive and therefore the requirement set forth on April 29, 2022 is withdrawn.

Specification
The abstract is objected to for being in improper form in that the abstract utilizes phraseology often used in patent claims, instead of being in narrative form. Appropriate correction is required.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 first recites an input element, an intermediate element, an output element, a first elastic body, and a second elastic body, as part of an intended use recitation following “configured to” in lines 1-5. However, the claim and its dependents positively each of these elements. Therefore, it is unclear from the claim whether these components are a part of the damper device or not. For the purpose of this action, the Examiner has interpreted these elements are being part of the claimed damper device.
Each of claims 5 and 6 recite “a third elastic body” in lines 3 and 4-5 respectively. It is unclear from the claims whether the third elastic body in claims 5 and 6 is the same as, or different from, the elastic body recited in claim 1, line 12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0240432 (Takikawa).
Regarding claim 1, Takikawa discloses a damper device (1; see Figures 1 and 5) configured to include an input element (81) to which a torque from an engine is transmitted (see paragraph [0026]); an intermediate element (85); an output element (7); a first elastic body (83) arranged to transmit a torque between the input element and the intermediate element; and a second elastic body (84) arranged to transmit a torque between the intermediate element and the output element (see Figure 1), the damper device comprising:
a rotary inertia mass damper (87) that includes a first mass body (see paragraph [0041]) oscillating in accordance with relative rotation between the input element and the output element and that is arranged between the input element and the output element to be parallel to a torque transmission path including the first elastic body, the intermediate element and the second elastic body (see Figure 5);
a second mass body (812); and
an elastic body (86) arranged to couple the second mass body with the output element (see Figures 1 and 5).
Regarding claim 2, Takikawa discloses a minimum rotation speed in a rotation speed range where a torque is transmitted from the input element (81) to the output element (7) via the torque transmission path is lower than a rotation speed corresponding to a minimum frequency among frequencies of antiresonance points where a vibration amplitude of the output element theoretically becomes equal to zero (see paragraph [0012] and [0044], and Figure 6).
Regarding claim 3, Takikawa discloses a minimum rotation speed in a rotation speed range where a torque is transmitted from the input element (81) to the output element (7) via the torque transmission path is included in a predetermined rotation speed range around a rotation speed corresponding to a minimum frequency among frequencies of antiresonance points where a vibration amplitude of the output element theoretically becomes equal to zero (see paragraph [0012] and [0044], and Figure 6).
Regarding claim 5, Takikawa discloses a third elastic body (86) arranged to work in parallel with the first elastic body (83) and the second elastic body (84) when a torsion angle of the input element (81) relative to the output element becomes equal to or greater than a predetermined angle, wherein the third elastic body couples the second mass body with the output element when the torsion angle of the input element relative to the output element is smaller than the predetermined angle (see paragraph [0055]).
Regarding claim 6, Takikawa discloses the torque transmission path includes a first intermediate element (85) and a second intermediate element (871) as the intermediate element (85) and further includes a third elastic body (86), and wherein the first elastic body is arranged to transmit a torque between the input element (81) and the first intermediate element, the second elastic body is arranged to transmit a torque between the first intermediate element and the second intermediate element, and the third elastic body is arranged to transmit a torque between the second intermediate element and the output element (see Figure 1).
Regarding claim 7, Takikawa discloses the second mass body (812) includes a turbine runner of a fluid transmission device (see Figure 1).
Regarding claim 8, Takikawa discloses the output element (7) is operatively coupled with an input shaft of a transmission (see Figures 1 and 5, and paragraph [0026]).
Regarding claim 9, Takikawa discloses a damper device (1; see Figures 1 and 5) configured to include an input element (81) to which a torque from an engine is transmitted (see paragraph [0026]); an output element (7); and a torque transmission elastic body (83, 84) arranged to transmit a torque between the input element and the output element, the damper device comprising:
a rotary inertia mass damper (87) that includes a first mass body (see paragraph [0041]) oscillating in accordance with relative rotation between the input element and the output element and that is arranged between the input element and the output element to be parallel to a torque transmission path including the torque transmission elastic body (see Figure 5);
a second mass body (812); and
an elastic body (86) arranged to couple the second mass body with the output element (see Figures 1 and 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takikawa.
Takikawa discloses the damper device according to claim 3, but does not expressly disclose the predetermined rotation speed range is a range of not lower than Nea1 - 600 rpm and not higher than Nea1 + 600 rpm, where "Nea1" denotes the rotation speed corresponding to the minimum frequency.
Applicant is reminded that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the damper device of Takikawa such that the predetermined rotation speed range is a range of not lower than Nea1 - 600 rpm and not higher than Nea1 + 600 rpm, where "Nea1" denotes the rotation speed corresponding to the minimum frequency, as such a modification involves only routine skill in the art. One of ordinary skill in the art would have been motivated to make such a modification depending upon the intended use of the damper device and acceptable amount of vibrations for said intended use.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM – 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678 
September 7, 2022